Weiss, J.
Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered December 23, 1985, which revoked defendant’s probation and imposed a sentence of imprisonment.
In February 1985, defendant was placed on five years’ probation following his conviction for attempted robbery in the third degree. In December 1985, defendant was charged with having violated the terms and conditions of probation by failing to participate in an alcohol/substance abuse rehabilitation program and to maintain an approved residence. Following a hearing, defendant was found guilty and resentenced to an indeterminate term of lYs to 4 years’ imprisonment.
The sole contention on appeal is that the sentence was unduly harsh. The record confirms by a preponderance of the evidence that defendant only minimally participated in and failed to complete several rehabilitation programs made available to him. That he has a history of drug and alcohol abuse *868does not excuse his disregard for his probation obligations. In our view, County Court did not abuse its discretion by imposing a sentence within the statutory guidelines (see, People v Trevor QQ., 123 AD2d 465).
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.